



Exhibit 10.1

 

AVAX TECHNOLOGIES, INC.

2000 Hamilton Street, Suite 204

Philadelphia, Pennsylvania 19130

 

October 2, 2007

 

Mr. Richard P. Rainey

203 North Blakely Street

Dunmore, Pennsylvania 18512

 

 

Re:  

Employment Agreement dated as of April 1, 2004, between AVAX Technologies, Inc.
and Richard P. Rainey.

 

Dear Mr. Rainey:

 

This letter is to confirm the extension of and certain amendments to the above
referenced Employment Agreement. Capitalized terms used herein and not otherwise
defined have the meanings given them in the Employment Agreement. We have agreed
as follows:

 

1.         The Corporation engages and employs the Executive, and the Executive
hereby accepts engagement and employment as the Chief Executive Officer and
President of the Corporation. While the Executive has been elected to the Board
of Directors of the Corporation, there is no agreement that the Corporation will
continue to elect or nominate the Executive to the Board of Directors.

 

2.          The term of the Agreement is extended from April 1, 2007 through
March 31, 2010.

 

3.          The Base Salary is $350,000 effective April 1, 2007, and will not be
less than that amount during the extended term of the Agreement. The Base Salary
will be reviewed annually, commencing April 1, 2008.

 

4.          For purposes of any notice given pursuant to Section 13 of the
Agreement, any notice to the Corporation shall be addressed as follows:

 

If to Corporation:

AVAX Technologies, Inc.

Attention: John Prendergast

2000 Hamilton Street

Suite 204

Philadelphia, Pennsylvania 19130

 

With a copy to:

Gilmore & Bell, P.C.

Attention: Richard M. Wright, Jr..

2405 Grand Boulevard, Suite 1100

Kansas City, MO 64111

 

-1-


--------------------------------------------------------------------------------


5.          Except as expressly set forth above, the Agreement remains in full
force and effect, without further amendment.

 

Please acknowledge that the foregoing fairly sets forth our understanding with
respect to the amendments to your Employment Agreement, by signing the enclosed
copy of this letter and returning it to the undersigned. We appreciate your
service the past three years and look forward to the next three years of
successful development of the AVAX products and technologies.

 

Sincerely,

 

 

/s/ Andrew W. Dahl

Andrew W. Dahl, Sc.D.,
Chairman, Compensation Committee
Board of Directors
AVAX Technologies, Inc.

 

AGREED AND ACCEPTED:


/s/ Richard P. Rainey

Richard P. Rainey

 

Dated: October 2, 2007

 

 

 














-2-


--------------------------------------------------------------------------------